Citation Nr: 9915265	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  91-21 633	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1918 to March 
1919.  He died in November 1982.  The appellant is his widow.

This appeal originally arose from a December 1990 rating 
action whereby the RO denied DIC pursuant to the provisions 
of 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151).   In September 
1991, the appellant and her sister gave testimony at a 
hearing in Washington, D.C. before, among others, the 
undersigned Member of the Board of Veterans' Appeals (Board).  
By decision of November 1991, the Board remanded this case to 
the RO for further development of the evidence.

Subsequently in November 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F. 3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 
513 U.S. 115 (1994), the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1999) (hereinafter, the "Court") invalidated 
38 C.F.R. § 3.358(c)(3).  By letter of June 1992, the Board 
remanded this case to the RO pending resolution of the appeal 
in the Gardner case.  In March 1995, amended regulations were 
published deleting the fault or accident requirement of 
38 C.F.R. § 3.358, in order to conform the regulations to the 
U.S. Supreme Court's decision.  

By decisions of June 1997 and November 1998, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.   


REMAND

In the June 1997 and November 1998 Remand Orders, the Board 
instructed the RO to completely readjudicate the appellant's 
claim for DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151 based on the provisions of 38 C.F.R. § 3.358(c)(3), as 
amended in March 1995 to delete previous fault and accident 
requirements.  Appellate review in November 1998 disclosed 
that the Supplemental Statement of the Case (SSOC) issued in 
August 1998 contained the amended provisions of 38 C.F.R. 
§ 3.358(c)(3), but the reasons and bases cited for continuing 
to deny the claim were the lack of carelessness, negligence, 
and fault on the part of the VA - requirements deleted by the 
amended regulations.  Accordingly, the Board in November 1998 
remanded this case to the RO to again review the evidence and 
readjudicate the claim pursuant to the provisions of 
38 C.F.R. § 3.358(c)(3) as amended in March 1995, and if the 
appellant's claim had not been granted, to issue an 
appropriate SSOC which cited the proper reasons and bases 
(i.e., specifically reflecting application of the amended 
regulation which deleted the previous fault and accident 
requirements) for continuing to deny the claim.

Appellate review at this time discloses that the SSOC issued 
in February 1999 cited the provisions of 38 C.F.R. 
§ 3.358(c)(3) as amended in March 1995 as having been 
considered in connection with the appellant's claim, but the 
reasons and bases cited for continuing to deny the claim 
again were to the effect that evidence must show fault on the 
part of the VA in proximately causing death - a requirement 
deleted by the amended regulations.  The Court has held that 
a remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the Remand Order; where 
Remand Orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In view of the February 1999 SSOC which continued to advise 
the appellant of erroneous reasons and bases for continuing 
to deny her claim despite the Board's specific instruction in 
the November 1998 Remand Order to delete references to the 
fault requirement of 38 C.F.R. § 3.358(c)(3) which was in 
effect prior to the U.S. Supreme Court's decision in the 
Gardner case, the Board finds that yet another Remand Order 
has become necessary to ensure due process of law.  This is 
indeed regrettable in view of the fact that the appellant's 
claim has been pending for more than 9 years.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should properly readjudicate 
the appellant's claim for DIC pursuant 
to the provisions of 38 C.F.R. 
§ 3.358(c)(3) as amended in March 1995 
to delete references to fault on the 
part of the VA in proximately causing 
death. 

2. If the appellant's claim has not been 
granted, she and her representative 
should be furnished an appropriate 
SSOC which cites the proper reasons 
and bases for continuing to deny the 
DIC claim, i.e., an SSOC which does 
not state that fault on the part of 
the VA must be shown in proximately 
causing death.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


